Citation Nr: 0025648	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  99-06 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph B. Ortego, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.  He served in Vietnam from January 1967 to January 1968 
and received the Combat Infantryman Badge in June 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana in which service connection for PTSD 
was denied.  


FINDING OF FACT

The veteran has not submitted competent medical evidence 
establishing that he currently has PTSD.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for PTSD.  A veteran who submits a 
claim for benefits to the VA shall have the burden of 
offering sufficient evidence to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a) (West 1991).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the veteran in developing the facts pertinent to his claim, 
and the claim must fail.  Epps v. Gober, 126 F.3d 1464, 1467- 
68 (Fed. Cir. 1997).

A well-grounded service connection claim for PTSD has been 
submitted when there is "[1] medical evidence of a current 
[PTSD] disability; [2] lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997) (citations omitted).

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

The Board has reviewed all the evidence of record.  The 
veteran's service medical records do not indicate that the 
veteran was treated for PTSD or any psychiatric problems 
during his period of active service.  Although the veteran 
marked yes, for frequent or terrifying nightmares on his 
report of medical history at discharge in June 1969 he was 
not noted to have PTSD or any psychiatric problems on the 
report of medical examination at discharge in June 1969.  

The post-service medical evidence, includes a private 
psychological report dated in September 1977, private medical 
records dated from September 1977 to November 1977, a VA 
psychiatric examination report dated in September 1978, a VA 
PTSD examination report dated in September 1997, VA progress 
notes dated in July 1998 and a VA PTSD examination report 
dated in September 1998, none of which reveal medical 
evidence of a current PTSD disability.  The September 1977 
private psychological report diagnostic impression was one of 
borderline psychotic reaction with definite neurotic 
tendencies.  Drs. Blackburn and Dupuy wrote that the veteran 
was caught up in a psychophysiologic syndrome, was 
overreacting to emotional and physical stress.  They 
indicated that the veteran likely had a long-term history of 
the borderline psychosis, which was perhaps aggravated by the 
physical trauma.  

The private medical records, dated from September 1977 to 
November 1977, revealed borderline psychotic reaction with 
definite neurotic tendencies, anxiousness and nervousness in 
September 1977.  Dr. Bordelon wrote, in November 1977, that 
the veteran was not really headed for psychosis, that he was 
anxious and depressed, but was pretty calm and had responded 
to minimal medication.  

The September 1978 VA examination report diagnosed transient 
situational disorder, adjustment reaction of adult life, 
moderately severe by history, precipitated by injury and 
physical disability, almost completely resolved with residual 
anxiety symptoms and mild depression, but not PTSD.  

In September 1997 Dr. Young summarized that in addition to 
having some serious emotional problems the veteran also had a 
drinking and smoking problem.  He commented that the veteran 
apparently attempted to deal with his depression through 
alcohol abuse. Dr. Young indicated that testing suggested 
that the veteran was probably suffering from symptoms 
repeated to PTSD and could also be suffering from other 
mental disorders including a bipolar disorder, 
schizoaffective disorder, somatoform disorder, anxiety 
disorder and a depressive disorder.  Dr. Beshara diagnosed 
depressive disorder not otherwise specified and stated that 
the veteran had some PTSD traits, but not enough to make a 
formal diagnosis.  

The September 1998 VA examination report considered a 
provisional diagnostic impression of possible alcohol abuse; 
possible adverse effects of medication, not otherwise 
specified; and a personality disorder not otherwise specified 
with schizoid tendencies.  Based on the results of the entire 
examination it was the examiner's professional opinion that 
at the most the veteran may have some thoughts and memories 
of Vietnam, but otherwise, he did not seem to manifest 
sufficient symptoms to meet the criteria for PTSD.  He seemed 
largely lacking symptoms and appeared to be more 
characterologically schizoid or a loner type, where 
expression of emotions and social style were not prominent.  
His clinical presentation seemed centered on somatic 
complaints.  The presence of clinical depression appeared 
equivocal at best.  Psychological issues do not seem as 
salient with him.  Also, his history did not indicate anxiety 
or functional mental health problems.  

At the May 1999 Videoconference the veteran testified that 
Dr. Holtzclaw, of the VA, told he and his wife that he had 
PTSD.  However, Dr. Holtzclaw's July 1998 VA progress notes 
diagnoses were major depression not otherwise specified; rule 
out PTSD; intrusive thoughts of Vietnam and nightmares.  

In written statements and in his May 1999 Videoconference 
testimony, the veteran reported that he had PTSD based upon 
his experiences in Vietnam.  He has also submitted written 
statements from friends and relatives describing his 
behavioral changes since his return from Vietnam.  However, 
the veteran has not provided records of any treatment for 
PTSD.  In fact, he has provided no medical evidence that he 
has been diagnosed with PTSD.  The only evidence of the 
existence of this disability is lay statement provided by the 
veteran, his friends and relatives and his hearing testimony.  
Because the veteran, and his friends and relatives are 
laypersons with no medical training or expertise, their 
statements standing alone do not constitute competent medical 
evidence of a current disability.  See Espiritu v. Derwinski, 
2 Vet-App. 492, 494-5 (1992).

The veteran has not submitted competent medical evidence 
establishing that he currently has PTSD.  Therefore, his 
claim for service connection for PTSD must be denied as not 
well grounded.  The Board is not aware of the existence of 
additional relevant evidence that could serve to well ground 
the veteran's claim.  As such, there is no further duty on 
the part of the VA under 38 U.S.C.A. § 5103(a)(West 1991) to 
notify the veteran of the evidence required to complete his 
application for service connection for the claimed 
disability.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).  That notwithstanding, the Board views its 
discussion here, and information provided by the undersigned 
Board member during the May 1999 hearing, as sufficient to 
inform the veteran of the elements necessary to well ground 
his claim and to explain why his current attempt fails.


ORDER

A well-grounded claim not having been submitted, service 
connection for PTSD is denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

